Citation Nr: 1738378	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to dependency and indemnity compensation (DIC).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to February 1970.  He died in October 1983.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2016, the appellant testified at a Central Office hearing.  A transcript of that hearing is of record.

As explained below, the appellant's claims of entitlement to DIC and accrued benefits are reopened.  The issues of entitlement to DIC and accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 1999 decision, the Board denied the appellant's claims of entitlement to DIC and accrued benefits.     

2.  The evidence received since the July 1999 Board decision as to the issues of entitlement to DIC and accrued benefits is relevant and probative of the issues at hand.


CONCLUSIONS OF LAW

1.  The July 1999 Board decision denying the claims of entitlement to DIC and accrued benefits is final.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to DIC.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to accrued benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, at the appellant's April 2016 hearing, explained the concept of new and material evidence to reopen a claim; the underlying evaluation process was also explained.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied the appellant's claims of entitlement to DIC and accrued benefits in 1996 and 1997 rating decisions.  The appellant appealed, and in July 1999, the Board found that the appellant was not a surviving child for VA benefit purposes at the time she filed her claim in October 1996.  The Board found that, because VA received her claim when the appellant was 26 years old and beyond the age criteria for characterization as a child, she lacked standing for her claims for VA benefits; the Board noted that the benefits requested were not available to surviving children of a veteran after they reach the age of 23.  The appellant did not appeal this decision.  The Board decision is final.  See 38 U.S.C.A. § 7104(b).

Since the denial of the appellant's claims of entitlement to DIC and accrued benefits in July 1999, new evidence submitted includes a Report of Confidential Social Security Benefit Information (SSA Form 2458) dated in November 2011, which indicates that the appellant was entitled to receive her father's Social Security Administration benefits from November 1983 and that she received such benefits until June 1988.  A second SSA Form 2458, dated in October 2016, was submitted in response to the Board's July 2016 remand; the October 2016 SSA Form 2458 indicated that the appellant became entitled to child survivor benefits of her father in October 1983, and was in receipt of such benefits until June 1988.  According to the form, a SSA-4, Application for Child's Insurance Benefits, and a SSA-8, Application for Lump-Sum Death Payment, were filed on behalf of the appellant in December 1983, with the month of entitlement listed as October 1983.  

The evidence submitted subsequent to the July 1999 Board decision as to the issues of entitlement to DIC and accrued benefits is new and material.  The claims were previously denied on the basis that there was no evidence that the appellant had filed a claim for survivor's benefits with SSA or VA prior to 1996.  Namely, at the time of the prior Board decision, there was no indication that a claim was filed on the appellant's behalf for SSA child survivor benefits within a year of the Veteran's death.  The added evidence speaks directly to an element which was not of record, mainly that a claim for survivor's benefits was made within a year of the Veteran's death.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claims of entitlement to DIC and accrued benefits are reopened.


ORDER

The application to reopen the claim for dependency and indemnity compensation is granted, and to this extent only the appeal is allowed.

The application to reopen the claim for accrued benefits is granted, and to this extent only the appeal is allowed.



REMAND

If a claim is filed with Social Security Administration (SSA) on a form jointly prescribed by the Secretary and the commissioner of SSA, such application "shall be deemed to be an application for benefits" to both agencies on the date the application is filed.  38 U.S.C. § 5105(b); 38 C.F.R. § 3.201.  Any application form filed with SSA requesting survivor's benefits suffices to warrant an effective date for dependency and indemnity compensation benefits based on the date of the Social Security Administration application.  See Van Valkenburg v. Shinseki, 23 Vet. App. 113, 114-119 (2009).

The Board notes that the October 2016 Report of Confidential Social Security Benefit Information states that claims for SSA child survivor benefits was filed on behalf of the appellant within one year of the Veteran's death.  However, the Board points out that receipt of the appellant's claim for Social Security Administration child survivor benefits has not been independently confirmed.  To this point, the Board observes that the November 2011 and October 2016 Reports of Confidential Social Security Benefit Information were provided by the appellant, and did not include copies of any claims for child survivor benefits.  Likewise, it is unclear whether the RO sought verification with SSA that such claims were filed within one year of the Veteran's death.  The record reflects that the RO requested that the Social Security Administration provide the Veteran's medical records, but there is no indication that they made a request for copies of any Social Security Administration child survivor benefits claims filed by or on behalf of the appellant.  

This is important because VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has been diagnosed with a disorder presumptively-associated with herbicide exposure, to include ischemic heart disease; or a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  

Under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease was included as a presumptive herbicide exposure related disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.

However, District Court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(1), (c)(2).

Thus, if it can be determined that a claim for Social Security Administration child survivor benefits was filed by the appellant or on her behalf within a year of the Veteran's death, a claim for DIC would have remained pending until adjudicated by the Board in July 1999.  Thus, a claim for DIC based on a covered herbicide disease would have been pending before VA on May 3, 1989.  

As discussed herein, the appellant is claiming DIC based on service connection for the cause of the Veteran's death.  In particular, the appellant claims that the Veteran's cardiac arrest was due ischemic heart disease due to Agent Orange exposure during the Veteran's service in Vietnam.  

At the time of the Veteran's death, service connection was not in effect for any disability.  The Veteran died in October 1983 due to cardiac arrest.  At that time, he was in receipt of nonservice-connected pension for organic heart disease with cardiomyopathy and congestive heart failure.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2016).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2016).

If, and only if, there is independent confirmation of a claim for SSA child survivor benefits on behalf of the appellant within one year of the Veteran's death, the Board should obtain a VA opinion in order to determine whether the Veteran's death was caused by his service.  In particular, it is unclear whether the Veteran had ischemic heart disease (a covered herbicide disease) and if so, whether it was the principal or contributory cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). 

Additionally, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request that the Social Security Administration provide any and all records regarding any claims by or on behalf of the appellant for SSA child survivor benefits.  All efforts to obtain these records must be fully documented, and the Social Security Administration should provide a negative response if records are not available.

2.  If, and only if, there is independent confirmation of a claim for SSA child survivor benefits on behalf of the appellant within one year of the Veteran's death, the RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records 

3.  If, and only if, there is independent confirmation of a claim for SSA child survivor benefits on behalf of the appellant within one year of the Veteran's death, the AOJ should forward the claims file to a VA examiner.  The examiner should review the documents contained in the electronic claims folder. 

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran had ischemic heart disease which contributed substantially or materially to his death.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.  

4.  When the development requested has been completed, review the case on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


